In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            _________________
                             NO. 09-13-00487-CR
                            _________________

                     RODNEY COVINGTON, Appellant

                                       V.

                        STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 75th District Court
                          Liberty County, Texas
                        Trial Cause No. CR29574
________________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Rodney Covington appeals from the trial court’s revocation of his

community supervision and adjudication of guilt. We affirm the trial court’s

judgment.

                                 Background

      Pursuant to a plea bargain agreement, Covington entered a plea of guilty to

the offense of attempted aggravated assault with a deadly weapon. See Tex. Penal

Code Ann. §§ 15.01, 22.02(a)(2) (West 2011). The trial court found the evidence
                                       1
sufficient to find Covington guilty, but deferred further proceedings, and placed

him on community supervision for five years.

      The State subsequently filed a motion to revoke Covington’s unadjudicated

community supervision alleging he committed six violations of the terms of his

community supervision. Covington pled “true” to one of the allegations, but pled

“not true” to the remaining five allegations.        After an evidentiary hearing

concerning the State’s allegations, the court found that Covington violated four

additional conditions of his community supervision. At the conclusion of the

revocation hearing, the trial court found that Covington violated five of the

conditions of his community supervision, revoked his community supervision,

found Covington guilty of attempted aggravated assault with a deadly weapon, and

assessed punishment at six years of confinement. Covington filed his notice of

appeal on October 30, 2013.

                                  Attorney’s Fees

      In his first and second issues, Covington argues that the judgment

adjudicating guilt should be modified to delete any assessment of attorney’s fees

since Covington is indigent and there is insufficient evidence for the court to assess

attorney’s fees against him. The State denies error as the trial court did not assess

attorney’s fees, and no attorney’s fees are reflected in the judgment. The State

                                          2
explains that although the district clerk initially included an assessment of

attorney’s fees in its calculations, such inclusion was erroneous, and the clerk has

since corrected that error. We agree with the State.

      The Judgment Adjudicating Guilt indicates that the trial court did not assess

attorney’s fees against Covington. Further, the trial court did not orally assess

attorney’s fees during the revocation hearing. Initially, the district clerk attached a

document to the judgment entitled “FELONY COURT COST LIBERTY

COUNTY, TEXAS FOR PETITION TO REVOKE”, which included a notation

that the original fees assessed included $900 for attorney’s fees which, when

combined with other fees, totaled $1,026. However, later the district clerk filed a

bill of costs, which shows that the $900 attorney fee was waived. Having found

that no attorney’s fees have been assessed in this case against Covington, we

overrule Covington’s first and second issues on appeal.

                                    Court Costs

      In his third issue, Covington argues the trial court erred in assessing court

costs in the judgment adjudicating guilt. Specifically, Covington argues that the

judgment should be modified to remove $298 imposed as court costs when he was

first placed on probation. We note that the judgment adjudicating guilt does not

specify an amount of court costs due; rather, the judgment indicates that the court

                                          3
costs are “[a]s assessed [b]y [t]he District Clerk’s Office[.]” In the felony court

cost sheet identified above and attached to the judgment, the district clerk noted

that Covington was originally assessed $298 in court costs. The State contends

that the court costs assessed against Covington are statutorily authorized and valid.

We agree with the State.

      In our review of the trial court’s assessment of court costs, we need not

determine if there was sufficient evidence offered at trial to prove each cost

assessed; rather, we need only determine whether the record reflects a basis for the

assessed costs. Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014).

Court costs listed in a certified bill of costs need not be orally pronounced or

incorporated by reference in the judgment to be effective. Id. at 389. Generally, a

bill of costs must contain the items of cost, be signed by the officer who charged

the cost or the officer who is entitled to receive payment for the cost, and is

certified. Id. at 392; see Tex. Code Crim. Proc. Ann. art. 103.001 (West 2006).

“[A] certified bill of costs imposes an obligation upon a criminal defendant to pay

court costs, irrespective of whether or not that bill is incorporated by reference into

the written judgment.” Owen v. State, 352 S.W.3d 542, 547 (Tex. App.—Amarillo

2011, no pet.). A defendant who desires to challenge a specific item on the bill of

costs may file a motion to challenge said item within one year after the date of the

                                          4
final disposition of the case in which the costs were imposed. Tex. Code Crim.

Proc. Ann. art. 103.008 (West 2006).

      Covington has not filed a motion under article 103.008 and on appeal does

not challenge any item on the bill of costs as being unauthorized by statute. He

offers no evidence to call into question the accuracy of any of the charges reflected

in the bill of costs or the accuracy of the accounting provided by the district clerk.

Covington does, however, argue that because these costs were assessed when he

was placed on probation, it was part of his community supervision and not his

sentence, and thus was “erased once his probation was revoked” unless the State

offered evidence at the hearing of his failure to pay the costs. Covington cites no

authority to support his contention that revocation of his community supervision

discharges his obligation to pay court costs, which are otherwise statutorily

authorized. See id. art 42.16 (providing that if punishment is anything other than a

fine, trial courts are required to “adjudge the costs against the defendant, and order

the collection” of the costs in the judgment); see also Solomon v. State, 392
S.W.3d 309, 310 (Tex. App.—San Antonio 2012, no pet.) (“The obligation of a

convicted person to pay court costs is established by statute.”); Johnson, 423
S.W.3d at 389 (explaining that trial court may only assess statutorily authorized

court costs against a criminal defendant).

                                             5
      On December 16, 2013, the Liberty County District Clerk supplemented the

record in this case with a bill of costs. The bill of costs includes an itemized list of

court costs totaling $357.1 After accounting for payments made by Covington, the

bill of cost indicates a balance of $126 remains. The district clerk signed and

certified that the bill of cost reflected a truthful and correct accounting of the costs

associated with Covington’s cause of action.

      We reject Covington’s unsupported argument that his obligation to pay the

court costs imposed by the trial court when he was originally placed on community

supervision was discharged when the trial court later revoked his community

supervision.2 We conclude that the bill of costs provides some basis in the record


      1
       The Bill of Cost itemizes the following court costs charged to Covington:
Criminal Consolidated Court Cost$133; Judicial Support Fee—$6; Jury
Reimbursement Fund—$4; Indigent Defense Code—$2; Court Records
Preservation Acct—$4; Criminal Clerk Fee—$40; Criminal Preservation—$22.50;
Criminal Security—$5; Criminal Sheriff Fee—$15; Criminal DC Preservation
Fee—$2.50; Sheriff Approving Bond—$10; Time Payment—$25; DNA Probation
—$34; Copy/Criminal Case—$4; Crim Capias Ret—$50.
      2
        We note that three recent, unpublished opinions from this Court reject an
argument identical to the one Covington now makes. See Collazo v. State, No. 09-
13-00458-CR, 2014 WL _______, at ** ____ (Tex. App.—Beaumont June 25,
2014, no pet. h.) (mem. op., not designated for publication); Edwards v. State, Nos.
09-13-00360-CR, 09-13-00361-CR, 2014 WL 1400747, at **3-4 (Tex. App.—
Beaumont Apr. 9, 2014, no pet.) (mem. op., not designated for publication); Beard
v. State, Nos. 09-13-00391-CR, 09-13-00392-CR, 2013 WL 6705981, at **2-3
(Tex. App.—Beaumont Dec. 18, 2013, no pet.) (mem. op., not designated for
publication).
                                         6
to support the trial court’s assessment of court costs against Covington as

determined by the district clerk. See Johnson, 423 S.W.3d at 396 (“Absent a

challenge to a specific cost or basis for the assessment of that cost, a bill of costs is

sufficient.”). We, therefore, overrule Covington’s third issue. Having overruled all

of Covington’s issues, we affirm the trial court’s judgment.

      AFFIRMED.

                                               ______________________________
                                                      CHARLES KREGER
                                                            Justice
Submitted on April 9, 2014
Opinion Delivered July 9, 2014
Do not publish

Before Kreger, Horton and Johnson, JJ.




                                           7